By the Court :
The judgment in this case is affirmed, the court holds :
1. The court erred in denying the motion of the receiver to be substituted as sole defendant in the action.
2. The appeal taken by the defendant bank, after the appointment of the receiver, from the order refusing to dissolve the attachment, was unauthorized and must be dismissed.
3. The cashier’s check sued upon in this action, upon its delivery to Howard as treasurer, immediately became the property of the county and the defendant bank could not be heard to assert its want of power to issue the same, or the existence of any fact which might be a defense between itself and Howard in his individual capacity; and the plaintiff bank, having, by the transfer, succeeded to all of the rights of the county, there was no error in directing the verdict of the jury.
All concur except Spencer, J., not sitting.